This cause, here on appeal from the Court of Appeals for Mahoning County, was considered in the manner prescribed by law. On consideration thereof, the judgment of the court of appeals is affirmed on authority of In re Protest Filed by Citizens for the Merit Selection of Judges, Inc. (1990), 49 Ohio St.3d 102, 551 N.E.2d 150, paragraph one of the syllabus. State ex rel. Bass v. Summit Cty. Bd. of Elections (1952), 157 Ohio St. 345, 47 O.O. 201, 105 N.E.2d 414, which created the status of a “de facto” elector in the case of a circulator of a petition who was not fully qualified as an elector, is overruled.
It is further ordered that the appellees recover from the appellant their costs herein expended; that a mandate be sent to the Court of Appeals for Mahoning County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Mahoning County for entry.
Moyer, C.J., A.W. Sweeney, Douglas, Resnick and F.E. Sweeney, JJ., concur.
Wright and Pfeifer, JJ., dissent and would reverse.